UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6103



GEORGE TRAVIS SMITH,

                                             Plaintiff - Appellant,

          versus


SHERIFF SIMPSON; LOUDON COUNTY ADULT DETENTION
CENTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-625)


Submitted:   July 27, 2005                 Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Travis Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Travis Smith appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action for

failure to either pay the filing fee or return the consent form

permitting withdrawal from his prison account.   Because Smith may

refile his suit and either pay the required fee or consent to

withdrawal in installments, the dismissal order is interlocutory

and not appealable.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).   Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -